Berkshire, J.
— The j udgment rendered in the trial court. is within the issues!
The errors assigned are not effectual in the absence of the evidence.
The court gave to the appellant ninety days from the date at which the motion for a new trial was overruled in which to file his bill of exceptions.
The motion was overruled on the 24th day of June, 1887, and the bill of exceptions was not presented to the judge for his signature until the 24th day of the following September, ninety-two days,excluding the first and including the last days. We find no error in the record.
Judgment affirmed, with costs.